Title: To Thomas Jefferson from Samuel Broome, 31 August 1803
From: Broome, Samuel
To: Jefferson, Thomas


          
            
              Sir
            
            Greenfield Hill, Connecticut, Augt. 31st. 1803.
          
          I again take the freedom to address your Excellency, on the Subject of my application for an appointment to the Collectorship for the district of New Haven, Vacant by the Death of Samuel Bishop Esquire. I am confident, your Excellency is desirous to appoint a person, that would give the greatest satisfaction, to the Citizens, I am confident there is not a Merchant of any description there, who does not wish that I might be selected from the applicants, I have resided in that City more than twenty years, having left my native place, at the Commencement of the American War, at its commencement I loaned the United States fourteen thousand pounds, and had John Lawrence Esqr of Hartford’s private receipt by me four months, before he received Loan office Certificates to Issue, I had large sums owing, the greatest parts I received in paper Money, and never did in one instance, refuse it. when Genls. Gray, and Arnold burnt Bedford in the Massachusets Bay, and New London, in this State, I had thirteen Vessels destroy’d, besides, other Property to a large Amount, I presume there are many Gentlemen, in the Senate and house of Representatives, who if appealed to would substantiate these facts, I have the happiness of being acquainted with many Worthy Characters in the Eastern States, including New york, I am certain it is the wish of your Excellency to appoint an Unequivocal Character to that and every other office, I am willing mine may be strictly scrutinized, and on that I should be willing to rest my application, I have it in my power to give ample security for the faithful performance of the trust.—I hope I may be excused by this detail, I am with great respect Your Excellencies most Obedt Servant
          
            
              Samuel Broome
            
          
        